Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [before 25 November 1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[before November 25, 1780]
J’ai Lhonneur de vous envoyer Monsieur et Illustre confrère cet extrait de la lettre de mon cousin Destouches auquel j’ai mis un petit preambule que je vous adresse afin qu’on sache qui est ce M destouches. Comme il est bon que vous lisiez la lettre Originale de M Destouches et qu’il y auroit peut être quelque circonstance Intéressante que j’aurois pu oublier Je vous l’envoye vous me la rendrez ce Soir afin que j’y réponde. J’ai Lhonneur Mon cher Docteur de vous souhaiter bien le bonjour. Jespere que La Goutte ne vous a rien dit cette nuit et quoique vos dialogues avec elle soient fort agréables pour les autres Je souhaite fort pour vous qu’ils soient finis.
